                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


UNITED STATES OF AMERICA,                   )       CASE NO. 1:19-cr-132
                                            )
                       PLAINTIFF,           )       JUDGE SARA LIOI
                                            )
vs.                                         )
                                            )       ORDER
HARGIS HALL,                                )
                                            )
                                            )
                      DEFENDANT.            )

       This matter is before the Court upon Magistrate Judge Kathleen B. Burke's report

and recommendation that the Court ACCEPT Defendant Hargis Hall's ("Defendant") plea

of guilty and enter a finding of guilty against defendant. (Doc. No. 18.)

       On March 6, 2019, the government filed an indictment against defendant. (Doc.

No. 1.) On July 9, 2019, this Court issued an order assigning this case to Magistrate

Judge Burke for the purpose of receiving defendant's guilty plea. (Doc. No. 15.)

       On July 30, 2019, a hearing was held in which defendant entered a plea of guilty

to counts 1 and 2 of the indictment, charging him with Distribution of Methamphetamine,

in violation of 21 U.S.C. Sections 841(a)(1) and (b)(1)(C) and Distribution of

Methamphetamine in violation of 21 U.S.C. Sections 841(a)(1) and (b)(1)(A). Magistrate

Judge Burke received defendant's guilty plea and issued a Report and Recommendation

("R&R") recommending that this Court accept the plea and enter a finding of guilty.

(Doc. No. 18.)

       Neither party objected to the Magistrate Judge's R&R in the fourteen days after it
was issued.

       Upon de novo review of the record, the Magistrate Judge's R&R is ADOPTED.

Specifically, the Court finds as follows: that the defendant is competent to enter a plea,

that he understands his constitutional rights, that he is aware of the consequences of

entering a plea, and that there is an adequate factual basis for the plea. The Court further

finds that the plea was entered knowingly, intelligently, and voluntarily. Accordingly, the

defendant's plea of guilty is APPROVED.

       Therefore, the defendant is adjudged guilty of counts 1 and 2 in violation of 21

U.S.C. Sections 841(a)(1) and (b)(1)(C) and 21 U.S.C. Sections 841(a)(1) and (b)(1)(A) .

The sentencing will be held on November 19, 2019 at 10:00 a.m.

        IT IS SO ORDERED.



Dated: August 26, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
